--------------------------------------------------------------------------------

Exhibit 10.9.6
 


EIGHTH MODIFICATION AGREEMENT
 
BY THIS EIGHTH MODIFICATION AGREEMENT (the "Agreement"), made and entered into
as of the 13th day of April, 2005, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (the "Administrative Agent") for the Banks listed in the
hereinafter defined Credit Agreement (the "Banks") and as the Issuing Bank and
the Swing Line Lender, and KNIGHT TRANSPORTATION, INC., an Arizona corporation
(the "Company") and all present and future Significant Subsidiaries of the
Company (with the Company, the "Borrower"), in consideration of the mutual
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, hereby confirm and
agree as follows:
 
SECTION 1.  RECITALS; ACKNOWLEDGEMENTS.
 
1.1  The Borrower and the Administrative Agent and the Banks entered into that
Credit Agreement dated April 6, 2001 (as amended from time to time, the "Credit
Agreement") to provide financial accommodations to the Borrower as provided
therein. The Credit Agreement was previously amended by that Modification
Agreement dated as of June 5, 2001, that Second Modification Agreement dated as
of November 19, 2001, that Third Modification Agreement dated as of February 13,
2003, that Fourth Modification Agreement dated as of September 15, 2003, that
Fifth Modification Agreement dated as of December 15, 2003, that Sixth
Modification Agreement dated as of May 13, 2004 and that Seventh Modification
Agreement dated as of October 4, 2004.
 
1.2  Borrower and the Administrative Agent, with the consent of the Banks,
desire to modify the Credit Agreement as set forth herein.
 
1.3  All undefined capitalized terms used herein shall have the meaning given
them in the Credit Agreement.
 
SECTION 2.  CREDIT AGREEMENT.
 
2.1  The following definitions in Section 1.1 of the Credit Agreement are hereby
amended to read as follows:
 
"Letter of Credit Commitment" shall mean $25,000,000.00.
 
"Maximum RLC Commitment" shall mean $25,000,000.00.
 
2.2  The reference in Section 2A.1(a) of the Credit Agreement to an issuance fee
in an amount equal to "seventy-two and one-half basis points (0.725%)" per annum
is hereby amended to read "sixty-two and one-half basis points (0.625%)."
 
2.3  Schedule 2.1 of the Credit Agreement is hereby amended to read as attached
hereto.
 
2.4  All references in the Note to "11,000,000.00" or to "Eleven Million and
NO/100 Dollars" are hereby amended to read "25,000,000.00" and "Twenty-Five
Million and NO/100 Dollars," respectively.

--------------------------------------------------------------------------------


 
SECTION 3.  OTHER MODIFICATIONS, RATIFICATIONS AND AGREEMENTS.
 
3.1  All references to the Credit Agreement in the other Loan Documents are
hereby amended to refer to the Credit Agreement as hereby amended.
 
3.2  Borrower hereby reaffirms to the Banks each of the representations,
warranties, covenants and agreements of Borrower set forth in the Credit
Agreement, with the same force and effect as if each were separately stated
herein and made as of the date hereof.
 
3.3  Borrower hereby ratifies, reaffirms, acknowledges, and agrees that the
Notes and the Credit Agreement represent valid, enforceable and collectible
obligations of Borrower, and that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to any of
these documents or instruments. Borrower further acknowledges and represents
that no event has occurred and no condition exists that, after notice or lapse
of time, or both, would constitute a default under this Agreement, the Notes or
the Credit Agreement.
 
3.4  All terms, conditions and provisions of the Credit Agreement are continued
in full force and effect and shall remain unaffected and unchanged except as
specifically amended hereby. The Credit Agreement, as amended hereby, is hereby
ratified and reaffirmed by Borrower, and Borrower specifically acknowledges the
validity and enforceability thereof.
 
SECTION 4.  GENERAL.
 
4.1  This Agreement in no way acts as a release or relinquishment of those
rights securing payment of the Loans. Such rights are hereby ratified,
confirmed, renewed and extended by Borrower in all respects.
 
4.2  The modifications contained herein shall not be binding upon the Banks
until the Administrative Agent shall have received all of the following:
 
(a)  An original of this Agreement fully executed by the Borrower.
 
(b)  Such resolutions or authorizations and such other documents as the
Administrative Agent may require relating to the existence and good standing of
the Borrower and the authority of any person executing this Agreement or other
documents on behalf of the Borrower.
 
4.3  Borrower shall execute and deliver such additional documents and do such
other acts as the Banks may reasonably require to fully implement the intent of
this Agreement.
 
4.4  Borrower shall pay all costs and expenses, including, but not limited to,
reasonable attorneys' fees incurred by the Administrative Agent in connection
herewith, whether or not all of the conditions described in Paragraph 4.2 above
are satisfied. Banks, at their option, but without any obligation to do so, may
advance funds to pay any such costs and expenses that are the obligation of the
Borrower, and all such funds advanced shall bear interest at the highest rate
provided in the Notes and shall be due and payable upon demand.
-2-

--------------------------------------------------------------------------------


 
4.5  Notwithstanding anything to the contrary contained herein or in any other
instrument executed by Borrower, the Administrative Agent or the Banks, or in
any other action or conduct undertaken by Borrower, the Administrative Agent or
the Banks on or before the date hereof, the agreements, covenants and provisions
contained herein shall constitute the only evidence of the Banks' consent to
modify the terms and provisions of the Credit Agreement. Accordingly, no express
or implied consent to any further modifications involving any of the matters set
forth in this Agreement or otherwise shall be inferred or implied by the Banks'
consent to this Agreement. Further, the Banks' consent to this Agreement shall
not constitute a waiver (either express or implied) of the requirement that any
further modification of the Credit Agreement shall require the express written
consent of the Banks; no such consent (either express or implied) has been given
as of the date hereof.
 
4.6  Time is hereby declared to be of the essence hereof of the Credit
Agreement, and Banks require, and Borrower agrees to, strict performance of each
and every covenant, condition, provision and agreement hereof, of the Credit
Agreement.
 
4.7  This Agreement shall be binding upon, and shall inure to the benefit of,
the parties hereto and their heirs, personal representatives, successors and
assigns.
 
4.8  This Agreement is made for the sole protection and benefit of the parties
hereto, and no other person or entity shall have any right of action hereon.
 
4.9  This Agreement shall be governed by and construed according to the laws of
the State of Arizona.
 
IN WITNESS WHEREOF, these presents are executed as of the date indicated above.
 

   
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:
 
/s/ Keri Tignini
 
Name:
Keri Tignini
 
Its:
Vice President
         
ADMINISTRATIVE AGENT
         
KNIGHT TRANSPORTATION, INC.
       
By:
 /s/ Timothy M. Kohl  
Name:
 Timothy M. Kohl  
Its:
 President      


-3-

--------------------------------------------------------------------------------






   
QUAD-K LEASING, INC., an Arizona corporation
       
By:
 /s/ David A. Jackson  
Name:
 David A. Jackson  
Its:
 Treasurer    
BORROWER






-4-

--------------------------------------------------------------------------------



CONSENT OF THE BANKS
 
Re: Knight Transportation, Inc.
 
The following:
 
(a)  is a Bank named in that Credit Agreement dated April 6, 2001 between Knight
Transportation, Inc., an Arizona corporation (the "Company"), all present and
future Significant Subsidiaries of the Company (the "Borrower"), Wells Fargo
Bank, National Association, as administrative agent for the Banks (the
"Administrative Agent"), and the Banks; and
 
(b)  consents to that Eighth Modification Agreement dated April 13, 2005 entered
into between the Borrower and the Administrative Agent.
 

   
WELLS FARGO BANK, NATIONAL ASSOCIATION
       
By:
 /s/ Keri Tignini  
Name:
Keri Tignini
 
Its:
Vice President
   
"Bank"





--------------------------------------------------------------------------------



SCHEDULE 2.1


COMMITMENTS OF BANKS
as to the Facility
as of April 13, 2005





   
Bank
  %   
$
                 
1.
 
   
Wells Fargo Bank,
  National Association
   
100%
 
 
$25,000,000.00
                       
 
   
Maximum RLC
Commitment 
   
100%
 
 
$25,000,000.00
 



Addresses:
     
1.
100 West Washington
Commercial Banking
MAC S4101-251
Phoenix, Arizona 85003
Attention: Keri Tignini
Phone: 602-378-4593
Fax: 602-378-4758




 
 
Back to Form 10-Q [form10q.htm]